Francis E. Sweeney, Sr., J.,
dissenting. Respectfully, I dissent.
The genesis of this case dates back to '1991. Decades of fiscal neglect and poverty prompted student Nathan DeRolph, from property-poor Perry County, to challenge the state’s failure to adequately educate its youth. Today, Nathan is an adult. What have we accomplished in all these years? Although steps have been taken to improve Ohio’s primary and secondary education system, I do not believe our job is done. In my opinion, the current legislation continues to suffer from fundamental structural flaws. As a result, inequities remain and children in the poorest districts are still being deprived of an adequate education.
In DeRolph I, we found that Ohio’s elementary and secondary public school financing system was unconstitutional under Section 2, Article VI of the Ohio Constitution. In declaring the system unconstitutional, we concluded, “Ohio’s public school financing scheme must undergo a complete systematic overhaul.” DeRolph v. State (1997), 78 Ohio St.3d 193, 212, 677 N.E.2d 733, 747. We reiterated this view in DeRolph II, again declaring the revisions unconstitutional. DeRolph v. State (2000), 89 Ohio St.3d 1, 37, 728 N.E.2d 993, 1021. Today, we review additional changes that were enacted since our last decision.
The majority takes the unprecedented step of declaring the system constitutional, but only after two revisions are made: (1) adjusting the base cost formula and (2) fully funding the parity aid program by fiscal year 2004.
*376At the outset, I find it incredible that the majority takes it upon itself to make unconstitutional legislation constitutional. This represents quite a departure in philosophy from our past opinions, in which we adamantly stated that we would not instruct the General Assembly on how to remedy the system. The majority compounds the problem by then taking a hands-off approach in the future. Rather than retain jurisdiction over the matter and help ensure that these changes are made, the majority steps aside, relying instead on the “good faith” of the defendants to implement these changes. But what assurances do we truly have that these changes and the rest of the current plan will be fully implemented?
Moreover, with the majority declaring the funding plan constitutional (after the two modifications are implemented), at first glance it would appear that giant steps have been taken in restructuring the way in which we fund public schools. However, upon closer scrutiny, it is evident that the system does not encompass the systematic overhaul envisioned and mandated by this court. The new legislation merely tinkers with an existing framework that this court has twice struck down.
Overreliance on property taxes continues to be the predominant root cause of the funding system’s constitutional defects. Although we underscored in our prior opinions that property taxes could still be a component of the funding structure, we stated that they could not be the “primary” source of funding. The General Assembly has ignored the plain language of our mandate. Instead, it has enacted legislation that, when applied statewide, still uses property taxes as the primary means to fund our public school system. As a result, there continue to exist large disparities in per pupil funding due to the uneven distribution in taxable property valuation. This is not the result we intended.
As expressed in the Education Tax Policy Institute (“ETPI”) report, which analyzed the new funding changes:
“The piecemeal changes in the legislation do not fit together. They do not overhaul the school funding system. They do not end the necessity for many districts to return to the ballot on a regular basis simply to maintain existing levels of service.”
The need to seek additional revenues through local levies is staggering. In 1997, there were four hundred forty-seven school issues placed on the ballot. In 2000, there were four hundred forty-six. Moreover, the change in the state’s share of total revenue received by school districts is almost imperceptible: from 42.4 percent in FY93 to 43.7 percent in FY00. Even with the current budget, the state’s attorney admitted in oral argument that this percentage will remain the same or will be similar under the new plan. From this, it is easy to see that there is no change in the manner in which school revenues are raised.
*377The majority believes that the General Assembly has solved the problem of overreliance' on local property taxes through increasing the base cost amount, passing parity aid and gap aid legislation, and instituting millage caps. However, rather than change the school-funding structure and create a new system that is based on something other than property tax at its core, the General Assembly has simply changed how much the state pays for schools. In doing so, the General Assembly has diverted funding from areas such as higher education, mental health, mental retardation, and other state agencies and given it to public education. Although this may generate revenue in the short term, it cannot be relied upon as a long-term solution to public education financing.
There are other serious flaws inherent in the new legislative plan. Rather than discuss every deficiency, the following represent some examples of the glaring inadequacies present in the revised funding plan. For instance, in theory, the idea of subsidizing poorer districts with parity aid to compensate for the lower amount of money generated in their districts is a good one. However, in practice, it does not work. To begin with, as codified, parity aid is to be phased in over a period of five years. R.C. 3317.0217(C)(1). Even with the court’s current order, if parity aid is to be phased in by 2004, it still has a limited immediate effect. Furthermore, according to the ETPI report, “[t]he ability of local effort to contribute according to ability remains part of the total Parity aid structure.” (Emphasis sic.) Thus, the ability to raise sufficient revenue again is intertwined with local effort and the ability of each district to generate sufficient income based on its property tax values.
Gap aid is also fraught with problems. What the majority opinion fails to mention is that “[i]f a school district wants to levy local taxes to supplement parity aid, it can do so only by foregoing all gap aid. Gap aid occurs only at the expense of all local option taxes,” according ’to the EPTI report. Another problem with gap aid is that it still results in phantom revenue. In DeRolph II, we stated that phantom revenue occurs “ ‘when the growing property wealth of a school district gives the illusion of a commensurably increasing revenue stream, which, in fact, is not realized.’ ” 89 Ohio St.3d at 29, 728 N.E.2d at 1015, quoting Frederick Church of the Legislative Budget Office. We found that H.B. 650, the predecessor of the new gap aid legislation, resulted in phantom revenue. Id. at 30, 728 N.E.2d at 1016. Since the current gap aid program is similar to that of the previously rejected provision in H.B. 650, with the exception of an additional transportation component, it too will result in phantom revenue. R.C. 3317.0216.
The issue of school facilities is another major concern. The state has begun to address this monumental problem. Yet although funds are set aside by the state for the current biennium, future funding remains uncertain. Whether funding will be available depends upon the whims of the General Assembly, state *378surpluses, the economy, and receipt of income from the tobacco settlement. Thus, is it questionable whether the Governor’s twelve-year plan will be fully implemented. Furthermore, even if there are sufficient funds available to rectify the situation, no study has been conducted to show what the facility needs of school districts are and whether they will be adequately addressed within this time period. Finally, many of the school facilities programs still require districts to pass levies as a prerequisite for obtaining school funding. E.g., R.C. 3318.05. Once again, the tie-in to local property taxes continues to plague this area of school funding as well.
Moreover, the majority fails to discuss the repeal of Ohio’s local tax on business inventories. The repeal of this tax is significant and may indeed result in an increased reliance on property tax. In 1997, according to ETPI, the inventory tax generated $474 million in operating revenue, which was then 7.7 percent of total local property tax revenues.
Finally, the majority recognizes that there is a problem with the way in which the base cost formula has been calculated. As a quick fix, the majority states that the formula should be reworked to include districts from the top and bottom five percent. Second, the formula should consider only those districts that meet twenty of the twenty-seven performance standards without rounding. Third, the base cost amount should not be lowered to adjust for the supposed echo effect. However, even with these changes, the system itself still remains constitutionally flawed. This is so because the state still has not determined what resources are necessary so that disadvantaged students can have the same opportunities to achieve as more affluent students.
Ohio is certainly not the only state struggling with the issue of school funding. Michigan has taken the challenge head-on and has voluntarily revamped its system without court challenges. 1993 Mich.Pub.Act No. 336 and Acts cited in Section 6; see, generally, Mich. Comp. Laws Ann. 388.1601 et seq. Michigan has instituted a new way in which to generate school revenue by increasing its statewide sales tax and adding a statewide property tax. 1993 Pub.Acts Nos. 325, 331. However, the majority of state battles have been fought in litigation. As a result, Vermont has instituted a statewide property tax to fund education at the state support grant level of $5,000 per student, allowing additional voted local property taxes subject to an equalization formula so that any property tax rate produces the same funds per student in every district. This funding scheme was upheld in Stowe Citizens for Responsible Government v. Vermont (1999), 169 Vt. 559, 730 A.2d 573. New Hampshire has likewise enacted a statewide uniform education property tax. However, this property tax was declared unconstitutional because the tax phase-in was unequal between districts. Claremont School *379Dist. v. Governor (1999), 144 N.H. 210, 744 A.2d 1107. Thus, the battle continues in that state.
Apparently, in Ohio the battle is over. At the end of the day, can we truly say that we have been victorious? Have we done all that we can for Ohio’s schoolchildren? Have we given the children throughout the state the same opportunities to learn and to excel? Can we say that the children in poor, rural, or urban areas have been given the same opportunities as their peers who happen to be blessed with the good fortune of living in a wealthy district with a high property tax base? In a statewide system of education, it should not matter where one lives. However, under the current funding scheme, less wealthy districts must still rely on the good graces of the General Assembly to make up revenue which property taxes fail to generate. Is this truly the legacy we want to leave?
I recognize that inroads have been made and that the system is better today than it was in 1991 when this lawsuit was filed. But we have not done enough. The state still has not met its full obligation to educate the Nathan DeRolphs of tomorrow. Inherent inequities remain. By deciding that the current legislation is constitutional, after the implementation of two minor modifications, we have missed the opportunity to make a genuine commitment to improving public schools. The importance of adequately educating our youth cannot be overstated. All aspects of our community life are linked to the quality of the education our children receive. Full development of human potential serves all of society. Our founding fathers recognized the importance of public education and wanted a system that served all children, not just the wealthy among us. As stated by David McCullough in his biography of John Adams, who was speaking in the words of his time:
“[Ejmphatically, [John Adams] urged the widest possible support for education. ‘Laws for the liberal education of youth, especially for the lower classes of people, are so extremely wise and useful that to a humane and generous mind, no expense for this purpose would be thought extravagant.’” McCullough, John Adams (2001) 103.
The hallmark of a thorough and efficient form of public education is that it works as well for the least advantaged as it does for the most advantaged. The funding system advocated by the majority sadly misses the mark.
Since there have been no fundamental changes to the school-funding structure, I would find that the current legislation continues to violate the Thorough and Efficient Clause of the Ohio Constitution.
Resnick, J., concurs in the foregoing dissenting opinion.